Citation Nr: 0902916	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
acromioclavicular joint arthritis status post Mumford 
procedure and subacromial decompression of the left shoulder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1988 and from January 2003 to March 2004.

The instant appeal as to the left shoulder claim arose from a 
February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida, which granted a claim for service connection for a 
left shoulder disability and assigned an initial rating of 20 
percent (with a period of temporary total rating from 
September 8, 2004, to October 31, 2004).  The instant appeal 
as to the PTSD claim arose from a June 2006 rating decision 
of the RO, which denied a claim for service connection for 
PTSD.

The veteran had perfected appeals on additional issues, 
namely entitlement to service connection for right ear 
hearing loss and tinnitus.  Service connection for these 
disorders was granted in a March 2007 rating decision.  As 
that decision represents a full grant of the benefit sought 
with regard to those issues, they will not be addressed 
further in this decision.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
appellant requested that the appeal as to the issue of a 
higher initial evaluation for the left shoulder be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal With on 
the issue of a higher initial rating for a left shoulder 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board of Veterans' Appeals 
(Board) may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative, in writing or on the record at 
a hearing.  38 C.F.R. § 20.204(b) (2007).  

The appellant withdrew his appeal as to the left shoulder 
issue on the record during his July 2008 hearing before the 
undersigned Veterans Law Judge.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal as to the claim for a higher initial rating for a 
left shoulder disability is dismissed.


REMAND

The veteran contends that he developed PTSD as a result of 
his experiences during his service in the Persian Gulf.  
During a December 2004 VA examination, he reported that he 
did not see combat on the front line.  However, he reports 
that stressors include getting shot at while on guard duty, 
hearing mortar rounds, seeing dead bodies and smelling 
burning flesh as a heavy vehicle operator supplying fuel for 
the 101st Airborne Division, constant fear for his life due 
to snipers and improvised explosive devices (IEDs), and 
administering first aid as a combat lifesaver to a soldier in 
his unit who was hit by friendly fire when an M203 round was 
accidently discharged from another unit.  See July 2008 
hearing transcript at 4, 5, and 8. 

For non-combat stressors, service connection for PTSD 
requires credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2008).

In January 2006, the RO asked the veteran for the first name 
of the soldier injured by the M203.  The veteran provided the 
full first and last names of the soldier in a March 6, 2006, 
written statement, received at the RO on March 31, 2006.  
Despite this, a May 1, 2006, letter from the RO to the 
veteran erroneously indicated that he had not provided the 
details requested, and no request for confirmation was made 
to the U. S. Army and Joint Services Records Research Center 
(JSRRC).  The veteran provided two buddy statements 
corroborating this event as well as a list of soldiers which 
includes the names of the veteran and the injured soldier.

The veteran's service personnel records reveal that he served 
as a heavy vehicle operator during the Gulf War and that he 
"led his platoon on five POL missions in hostile environment 
in support of OIF".  

In order to fulfill VA's duty to assist the veteran in the 
development of facts pertinent to his PTSD claim, the Board 
finds that an attempt should be made, through official 
channels, to verify the claimed stressors.  

In addition, the veteran referred to private mental health 
records available through his employer, the United States 
Postal Service's (USPS) Employee Assistance Program (EAP).  
Attempt(s) should be made to develop these records.  In 
addition, any pertinent VA treatment records developed since 
February 2007 should be associated with the claims folders.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  According to the 
medical evidence on file, the veteran was afforded a VA 
psychiatric examination in December 2004.  The Axis I 
diagnosis was adjustment disorder with depressed mood.  The 
physician noted that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD at the time of the 
examination.  VA treatment records are inconsistent with 
regard to a diagnosis of PTSD, showing assessments of PTSD, 
"R/O PTSD" and that, while the veteran had "PTSD-like 
symptoms", he did not meet the criteria for PTSD.  The 
veteran provided a private medical evaluation dated in April 
2005 reflecting a diagnosis of PTSD.  

Given the conflicting opinions of medical professionals as to 
whether the veteran currently has PTSD and the fact that an 
attempt to verify the claimed stressors has not yet been 
made, it would be appropriate to schedule him for a VA PTSD 
examination to determine whether he developed the claimed 
PTSD as a result of such stressors.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any pertinent VA 
treatment records developed since February 
2007 from the VAMC in Tampa, Florida, and 
the Lakeland, Florida, VA Clinic.

2.  After any necessary authorization has 
been obtained, request copies of the 
veteran's EAP records from his employer, 
the United States Postal Service.

3.  The RO should prepare a letter asking 
the JSRRC to provide any available 
information that might corroborate the 
veteran's alleged stressors in service, 
specifically an incident in which T.T. was 
injured by friendly shrapnel in March 2003 
in the Aw Najaf (sp?) area of Iraq while 
she and the veteran were assigned to the 
101st Airborne Division/40th Trans. Co.  The 
correct spelling of the injured soldier's 
full name can be found in the veteran's 
March 6, 2006, written statement in the 
first claims folder.  Any available, 
pertinent, service personnel records 
should be enclosed with that request.  Any 
available unit records and histories 
should be requested from the JSRRC.  If 
indicated by the JSRRC, the RO should also 
contact the National Personnel Records 
Center (NPRC) and/or the National Archives 
and Records Administration (NARA). VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  If there is at least one objectively 
confirmed stressor (or sufficient evidence 
of a combat such that a stressor does not 
need to be independently verified), 
request that a VA PTSD examination be 
scheduled to determine whether the veteran 
meets the criteria for a diagnosis of PTSD 
as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  If the examiner 
concludes that the veteran meets the 
criteria for a PTSD diagnosis, the 
examiner asked to also express an opinion 
as to whether the PTSD is at least as 
likely as not (i.e., 50 percent or greater 
probability) related to the veteran's 
military service, and specifically, to a 
confirmed stressor.  (Note: only a 
confirmed stressor, or a combat stressor 
not needing to be independently verified, 
can serve as a viable basis for the 
diagnosis).  The claims folders should be 
made available to the examiner for review.  

5.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


